                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION


THE CINCINNATI INSURANCE
COMPANY,

      Plaintiff,

v.                                             Case No. 3:18-cv-750-J-32PDB

SUPERIOR GUARANTY
INSURANCE COMPANY,

      Defendant.



                                  ORDER

      Where a property manager waives its subrogation rights in a property

management agreement, can its insurer nonetheless bring a subrogation action

against the property owner’s insurer because the property manager, by

performance of the duties under the agreement, became an additional insured

under the owner’s policy?

      This insurance coverage case is before the Court on cross motions for

summary judgment, (Docs. 35, 36), to which the parties responded, (Docs. 38,

41). On November 6, 2019, the Court held a hearing on the motions, the record

of which is incorporated herein, (Doc. 43). At the hearing, the Court directed

the parties to supplement their motions, which they have done. (Docs. 44, 45).
      I. BACKGROUND

      This case concerns insurance coverage for defending and indemnifying

Redus Florida Housing, LLC, the property owner, and MV Senior Management,

LLC (“MV”), the property manger, in a state court lawsuit. In the state court

suit, Plaintiff Cincinnati Insurance Company defended and indemnified MV

and Defendant Superior Guaranty Insurance Company defended and

indemnified Redus. Cincinnati asserts that Superior should have also defended

and indemnified MV and seeks reimbursement for those costs. (Doc. 36 at 9).

      A. The Property Management Agreement

      In March 2012, Redus owned Brighton Bay Senior Living, LLC d/b/a

Wellgate Jacksonville, LLC (“senior living community”) and MV managed the

property. (Doc. 36 at 2). Redus and MV operated under a Property Management

Agreement (“the Agreement”), which began October 20, 2011 and was to expire

April 30, 2012. (Doc. 35-4 at 2). Under the Agreement, MV was to “manage,

operate and maintain the Property in an efficient manner and in a manner

satisfactory to [Redus] . . . .” (Doc. 35-4 at 2). Section 4.1 of the Agreement

requires MV to maintain a commercial general liability insurance policy with

$1,000,000 in bodily injury coverage and umbrella coverage of not less than

$25,000,000. (Doc. 35-4 at 6–7). Per the Agreement, MV was to name Redus as

an additional insured. Id. at 7. Further, the Agreement provides that “[t]he

insurance coverages required under this Section 4.1 shall be excess over any


                                      2
valid and collectable insurance or program of self-insurance carried or

maintained by [Redus].” Id. Additionally, the Agreement states:

      [MV] waives all rights to subrogation against [Redus], . . . and for
      the [CGL and umbrella] insurance coverage listed in . . . Section
      4.1, the policies shall recognize such waiver of rights. This waiver
      of subrogation shall apply whether or not there are any deductibles
      or self-insurance. Similarly, in the absence of insurance, this
      waiver shall apply in the same manner it would if the above-
      described policies were in effect.

Id. The Agreement also contains an indemnification provision, which requires

the actively negligent party to indemnify the other if sued for the tortfeasor’s

actions. Id. at 8–9.

      B. The Underlying Action

      Sometime between February 9 and March 8, 2012, Hilda Gelfman

allegedly contracted Legionnaire’s Disease while residing at the senior living

community. (Doc. 35 at 2). Gelfman sued Redus, MV, and others in Florida state

court (“underlying action”). (Doc. 1-2 at 1). Gelfman alleged that MV was

negligent in failing to “properly inspect, maintain and repair” the senior living

community’s “operating systems, including the potable water and plumbing

systems . . . .” (Doc. 1-2 ¶¶ 66–67). Further, Gelfman alleged that “Redus, as the

owner and operator of the senior living community, had a non-delegable duty to

ensure the safe condition of the premises.” Id. at ¶ 82.

      Redus filed a third-party complaint against MV alleging two counts:

common law and contractual indemnity and breach of contract. (Doc. 35-3 at 6).


                                        3
Redus’s third-party complaint asserted that under the Agreement MV was

required to secure a commercial general liability insurance policy naming

Redus as an additional insured and to defend and indemnify Redus for any suit

arising from MV’s negligence in the performance of its duties under the

Agreement. (Doc. 35-3 at 4–5). The third-party complaint was later converted

to a crossclaim against MV. (Doc. 35-2).

      Gelfman’s claims were globally settled, but Redus’s crossclaim against

MV remains pending. The state court found that Redus was entitled to

indemnity under the Agreement. Order Granting in Part and Denying in Part

Redus Florida Housing, LLC’s Motion for Partial Summary Judgment as to

Indemnity by MV Senior Management, LLC (“Order PSJ”), Gelfman v. MV

Residential Dev., LLC (Underlying Action), No. 2016-CA-1527 (Fla. 4th Cir. Ct.

July 14, 2017); Transcript of May 11, 2017 Hearing, id. (Fla. 4th Cir. Ct. July

11, 2017). MV appealed but the First District Court of Appeal dismissed for lack

of jurisdiction because the breach of contract claim was still pending and was

intertwined with the indemnity claim. MV Senior Mgmt., LLC v. Redus Fla.

Hous., LLC, 265 So. 3d 738, 739 (Fla. 1st DCA 2019). After dismissal of the

appeal, the circuit court entered judgment for Redus on its breach of contract

claim and awarded it attorneys’ fees and costs. Order Granting Redus’s Motion

for Partial Summary Judgment, Underlying Action, No. 2016-CA-1527 (Fla. 4th




                                       4
Cir. Ct. Dec. 19, 2019). MV appealed again and the case is currently pending

before Florida’s First District Court of Appeal.

      C. This Lawsuit

      While the underlying action was ongoing, Cincinnati filed this

subrogation claim against Superior and Redus (Doc. 1). The operative Amended

Complaint alleges breach of contract by Superior (Count I), and seeks a

declaratory judgment that Superior was required to defend and indemnify MV

in the underlying action (Count II). (Doc. 13 at 8–10). 1 The Amended Complaint

alleges: “By virtue of its payment of defense and indemnification costs on behalf

of [MV], [Cincinnati] is subrogated to the interests of [MV] . . . .” (Doc. 13 ¶ 25).

The Court dismissed Redus from the case because Cincinnati made no claims

against it and sought no relief from it. (Doc. 26).

      Cincinnati and Superior have both moved for summary judgment.

Superior contends that: (1) the indemnification provision in the Agreement

controls the priority of coverage; (2) Cincinnati is collaterally estopped from

challenging the state court judgment finding MV was required to defend and

indemnify Redus; (3) Superior was not required to defend and indemnify MV

because the negligent conduct alleged in the underlying action involved



      1 During the pendency of the underlying action, Cincinnati tendered its
defense and indemnity of MV to Superior, (Doc. 1-4), which Superior declined,
(Doc. 1-5).


                                         5
maintenance and not real estate transactions; and (4) Cincinnati has failed to

prove it has subrogation rights. (Doc. 35). Cincinnati argues that Superior

should have defended MV in the underlying action because: (1) MV was an

additional insured under Superior’s policy; and (2) Cincinnati’s coverage is

excess to Superior’s based on an “other insurance” endorsement in Cincinnati’s

policy that makes it excess to other insurance available to MV while acting as

a real estate manager. (Doc. 36 at 5–9).

      II. DISCUSSION

      A. Subrogation Law 2

      Cincinnati asserts a subrogated breach of contract claim that it paid for

MV’s defense and indemnity, but that Superior should have done so. (Doc. 13

¶ 25). Subrogation is “[t]he substitution of one party for another whose debt the

party pays, entitling the paying party to rights, remedies, or securities that

would otherwise belong to the debtor.” Subrogation, Black’s Law Dictionary

(11th ed. 2019). “In the insurance context, [subrogation] takes the form of an

insurer’s right to be put in the position of the insured in order to pursue recovery

from third persons[, including other insurers,] legally responsible to the insured

for a loss which the insurer has both insured and paid.” St. Paul Fire & Marine

Ins. Co. v. Lexington Ins. Co., No. 05-80230-CIV, 2006 WL 1295408, at *6 (S.D.



      2   Florida law applies in this diversity action.


                                          6
Fla. Apr. 4, 2006) (citing Ranger Ins. v. Travelers Ins., 389 So. 2d 272 (Fla. 1st

DCA 1980)). The insurer “stands in the shoes” of its insured and has no greater

rights than that of its insured. Fla. Patient’s Comp. Fund v. St. Paul Fire &

Marine Ins. Co., 559 So. 2d 195, 197 (Fla. 1990).

      Where there are multiple layers of coverage, equitable subrogation
      allows an insurer that has paid coverage or defense costs to be
      placed in the insured’s position to pursue a full recovery from
      another insurer who was primarily responsible for the loss. Unlike
      the right of contribution which typically applies to permit an
      allocation of loss between coprimary insurers or obligors, the right
      of equitable subrogation allows the entire loss to shift, typically
      from an excess carrier to a primary one.

St. Paul, 2006 WL 1295408, at *6 (citing U.S. Fire Ins. Co. v. Morrison

Assurance Co., 600 So. 2d 1147 (Fla. 1st DCA)).

      According to the Florida Supreme Court subrogation is generally

appropriate where:

      (1) the subrogee made the payment to protect his or her own
      interest, (2) the subrogee did not act as a volunteer, (3) the
      subrogee was not primarily liable for the debt, (4) the subrogee
      paid off the entire debt, and (5) subrogation would not work any
      injustice to the rights of a third party.

Dade Cty. Sch. Bd. v. Radio Station WQBA, 731 So. 2d 638, 646 (Fla. 1999). “As

a result of equitable subrogation, the party discharging the debt stands in the

shoes of the person whose claims have been discharged and thus succeeds to the

right and priorities of the original creditor.” Id. “In determining whether or not

to allow an equitable subrogation claim to proceed, the Supreme Court of



                                        7
Florida has emphasized that equitable concerns outweigh ‘technical rules of

law.’” Zurich Am. Ins., 248 F. Supp. 3d at 1288 (quoting Dantzler Lumber &

Export Co. v. Columbia Cas. Co., 156 So. 116, 119 (Fla. 1934)). The doctrine

should “‘be applied or not according to the dictates of equity and good

conscience, and consideration of public policy. . . . The right to it depends upon

the facts and circumstances of each particular case, and to which must be

applied the principles of justice.’” Id. (quoting Dantzler, 156 So. at 119).

      B. Cincinnati’s Right to Subrogation

      Superior contends that Cincinnati cannot prevail because MV has no

right to subrogation. (Doc. 41 at 10). To reiterate, an insurer seeking

subrogation has no greater rights than its insured. Radio Station WQBA, 731

So. 2d at 647. The Agreement between MV and Redus states: “(iii) [MV] waives

all rights of subrogation against [Redus]. . . . [I]n the absence of insurance, this

waiver shall apply in the same manner it would if the above-described policies

were in effect.” (Doc. 35-4 at 7). Thus, because MV has no rights to subrogation,

Cincinnati, its insurer, has none. Radio Station WQBA, 731 So. 2d at 647 (“[I]f

the subrogor has no rights or priorities against a specified third party, then the

subrogee has nothing to inherit as against that third party.”).

      To circumvent the subrogation waiver, Cincinnati argues that it applies

only to claims against Redus and not to claims against Redus’s insurance

company, Superior, and that MV has rights to sue Superior directly because MV


                                         8
was added to the Superior policy as an additional insured. (Doc. 44 at 6–7). It

is true that the Agreement does not directly state that MV waives subrogation

rights against Redus’s insurer, Superior. However, the subrogation waiver is

naturally applied to claims against Superior; it is not necessary that it explicitly

say so. Also, the Agreement demonstrates that the intent of the parties was that

MV, for defense and indemnification, would look to its own insurance it was

required to purchase under the Agreement and not seek recovery from Redus

or Superior. (Doc. 35-4). The Agreement provides that MV will maintain

insurance, that MV will add Redus as an additional insured to its (the

Cincinnati) policy, that if either party is negligent it will indemnify the other

for such negligence, that MV waives its subrogation rights, and that the waiver

of subrogation will be recognized in MV’s policy and applies even in the absence

of the required insurance. Id. The purpose of these provisions is to require the

parties to look to their own insurance to defend and indemnify them. See

Fairchild ex rel. State Farm Fire & Cas. Co. v. W. O. Taylor Commercial

Refrigeration & Elec. Co., 403 So. 2d 1119, 1120 (Fla. 5th DCA 1981) (“[P]arties

to a contract may mutually agree that one party will obtain insurance as part

of the bargain, to shift the risk of loss from both of them to the insurance carrier.

If loss occurs, they are deemed to have agreed to look solely to the insurance . . .

and subrogation is not allowed.”); see also Cont’l Cas. Co. v. City of S. Daytona,

807 So. 2d 91, 92 (Fla. 5th DCA 2002) ( holding that if a specific contractual


                                         9
agreement shifts liability from one party to another, the agreement controls

regardless of whether each party carries insurance). Allowing Cincinnati to

recover would ignore the intent of the parties and purpose of the Agreement.

      Furthermore, equitable considerations do not favor subrogation. See

Zurich Am. Ins., 248 F. Supp. 3d at 1288. Although neither party has provided

any case on point, subrogation case law regarding equitable considerations

informs this issue. See id. (“[T]he Supreme Court of Florida has emphasized

that equitable concerns outweigh ‘technical rules of law.’”). The Agreement

contemplates MV looking to the insurance it purchased to cover any claims

against it. Further, MV was only added as an additional insured to the Superior

policy because of a form endorsement, not any provision of the Agreement. In

fact, the Agreement required the opposite—that Redus be added as an

additional insured to the Cincinnati policy—something Superior asserts was

never done. Thus, allowing MV to utilize the insurance that Redus purchased

would be inequitable.

      After the hearing, the Court gave the parties an opportunity to

supplement their briefing on the subrogation waiver issue. (Doc. 43). Neither

party has requested to rely on parol evidence. Thus, the Court looks to the

Agreement in determining the intent of the parties. The Agreement, as further




                                      10
informed by equitable considerations, dictates that Cincinnati has no rights to

subrogate against Superior. 3

       Accordingly, it is hereby

       ORDERED:

       1.    Defendant Superior Guaranty Insurance Company’s Motion for

Summary Judgment (Doc. 35) is GRANTED.

       2.    Plaintiff Cincinnati Insurance Company’s Motion for Summary

Judgment (Doc. 36) is DENIED.

       3.    The Clerk shall enter judgment in favor of Superior Guaranty

Insurance Company and against Cincinnati Insurance Company, and then close

the file.

       DONE AND ORDERED in Jacksonville, Florida this 26th day of

February, 2020.




                                                TIMOTHY J. CORRIGAN
                                                United States District Judge

jb
Copies to:

Counsel of record



      Given this ruling, the Court declines to address the parties’ other
       3

arguments.

                                      11
